           Case 2:20-cr-00165-JJT Document 145 Filed 03/29/21 Page 1 of 2




 1   PUGLISI LAW
 2   SABRINA VORA-PUGLISI
     Florida Bar No. 0324360
 3   1900 N. Bayshore Drive, Suite 1A
     Miami, Florida 33132
 4
     Tel. (305) 403-8063
 5   sabrina@puglisilaw.com

 6   LAW OFFICES OF DOUG PASSON, PC
 7   DOUG PASSON
     State Bar No. 017423
 8   P.O. Box 4425
     Scottsdale, Arizona 85258
 9
     Telephone No. 480-448-0086
10   doug@dougpassonlaw.com
     Attorneys for Defendant John Caruso, Jr.
11

12                            UNITED STATES DISTRICT COURT

13                                   DISTRICT OF ARIZONA
14   United States of America,                          Case No. CR-20-00165-JJT
15
                                           Plaintiff,   NOTICE OF FILING
16                                                      SUPPLEMENT TO DEFENDANT’S
17
     vs.                                                OBJECTION TO ORDER
                                                        DENYING DEFENDANT’S
18   John Michael Caruso,                               SECOND MOTION TO REOPEN
                                                        DETENTION HEARING
19                                       Defendant.
20

21

22

23
            The Defendant, John Michael Caruso, files this Notice of Filing Supplement to
24

25   Defendant’s Second Motion to Reopen Detention Hearing [DE 133].

26          As of today, Core Civic, after receiving confirmatory results for COVID-19, has placed
27
                                                   1
28
          Case 2:20-cr-00165-JJT Document 145 Filed 03/29/21 Page 2 of 2




 1   Mr. Caruos’s unit under quarantine. It is unknown, at this time, how long the quarantine will
 2
     last and whether it will be extended. Generally, the unit will be placed on a twenty-one-day
 3
     quarantine. However, in the past, that date has usually been in extended. While positive
 4

 5   COVID-19 results appear to be lessening around the United States, the rate of positive results

 6   has remained in the jails. The information provided by Core Civic is that there are no plans for
 7
     inmates to receive vaccinations at that facility for the time being. Additional information
 8
     received is that this quarantine would not count towards a fourteen-day solitary confinement
 9

10   required if Mr. Caruso were to be transported to the Courthouse. This new information would,

11   obviously, affect Mr. Caruso’s ability to prepare for trial.
12

13          RESPECTFULLY SUBMITTED this 29th day of March, 2021.
14                                               Respectfully submitted,
15
                                                 /s/ Sabrina Puglisi
16                                               Sabrina Puglisi
17
                                                 /s/ Doug Passon
18                                               Doug Passon
19

20                                   CERTIFICATE OF SERVICE
21          I hereby certify that on March 29, 2021, undersigned filed this motion using the CM/ECF
22   system, which will send notice of filing to counsel or record.

23

24                                                /s/ Sabrina Puglisi
                                                 Sabrina Vora-Puglisi, Esq.
25

26
27

28
                                                      2
